Title: From George Washington to Lieutenant Colonel Joseph Reed, 14 January 1776
From: Washington, George
To: Reed, Joseph



Dear Sir,
Cambridge 14th Jany 177[6].

The bearer presents an oppertunity to me, of acknowledging the receipt of your favour of the 30th Ulto (which never came to my hands till last Night) and, if I have not done it before, of your other of the 23d preceeding.
The hints you have communicated from time to time not only deserve, but do most sincerely, and cordially meet with my thanks—you cannot render a more acceptable service, nor in my estimation give me a more convincing proof of your Friendship, than by a free, open, & undisguised account of every matter relative to myself, or conduct. I can bear to hear of imputed, or real errors; the Man who wishes to stand well in the opinion of others must do this, because he is thereby enabled to correct his faults, or remove the prejudices which are imbib’d against him; for this reason I shall thank you for giving me the opinion’s of the world upon such points as you know me to be Interested In; for as I have but one capitol object in view, I could wish to make my conduct coincide with the wishes of Mankind as far as I can consistently—I mean without departing from that great line of Duty which, though hid under a cloud for sometime, from a peculiarity of Circumstances, may nevertheless bear a Scrutiny. My constant attention to the great, and perplexing objects which continually rise to my view, absorbs all lesser considerations & indeed scarcely allows me time to reflect that there is such a body in existance as the General Court of this Colony but when I am reminded of it by a Committee; nor can I, upon recollection, discover in what Instances (I wish they would be more explicit) I have been inattentive to,

or slighted them. they could not, surely, conceive that there was a propriety in unbosoming the Secrets of an Army to them—tha⟨t⟩ it was necessary to ask their opinion of throwing up an Intrenchment—forming a Battalion, &ca &ca, it must therefore be what I before hinted to you, & how to remedy it I hardly know, as I am acquainted with few of the Members, never go out of my own Lines, or see any of them in them.
I am exceeding sorry to hear that your little Fleet has been shut in by the frost. I hope it has Saild e’er this, & given you some proof of the Utility of it. and enabl’d the Congress to bestow a little more attention to the Affairs of this Army, which suffers exceedingly by their over much business—or too little attention to it. we are now without any Money in our treasury—Powder in our Magazines—Arms in Our Stores—We are without a Brigadier (the want of which has been twenty times urged)—Engineers—Expresses (though a Committee has been appointed these two Months to establish them)—and by & by, when we shall be called upon to take the Field, shall not have a Tent to lay in—a propos, what is doing with mine?
These are Evils, but small in comparison of those, which disturb my present repose. Our Inlistments are at a stand—the fears I ever entertaind are realiz’d—that is, the discontented Officers (for I do not know how else to acct for it) have thrown such difficulties, or Stumbling blocks in the way of Recruiting that I no longer entertain a hope of compleating the Army by Voluntary Inlistments, & I see no move, or likelihood of one, to do it by other mean’s—In the two last Weeks we have Inlisted but abt 1000 Men, whereas I was confidently bid to believe, by all the Officers I conversed with, that we should, by this time, have had the Regiments nearly compleated—Our total number upon Paper amounts to abt 10500 but as a large portion of these are returnd not joind, I never expect to receive them; as, an ineffectual Order has once Issued to call them In—another is now gone forth, peremptorily requireng all Officers under pain of being Cashierd, & Recruits, as being treated as Deserters, to join their respective Regiments by the first day of next Month that I may know my real strength; but if my fears are not imaginary, I shall have a dreadful acct of the advanc’d Months pay. In consequence of the Assurances given, & my expectation of having at least Men enough Inlisted to defend our

lines, to which may be added my unwillingness of burthening the caus⟨e⟩ with unnecessary expence, no relief of Militia has been order’d In to supply the places of those who are releasd from their Ingagement To morrow, and on whom (thô many have promis’d to continue out the Month) their is no security of their Stay.
Thus am I situated with respect to Men—with regard to Arms I am yet worse of—before the dissolution of the old Army I Issued an Order directing three judicious Men of each Brigade to attend—review—and appraise the good Arms of every Regiment—& finding a very great unwillingness in the Men to part with their Arms, at the same time, not having it in my power to pay them for the Months of Novr & Decr I threatned, severely, that every Soldier who carried away his Firelock, without leave, should never receive pay for those Months; yet, so many have been carried of, partly by stealth, but cheefly as condemn’d, that we have not, at this time 100 Guns in the Stores of all that have been taken in the Prize Ship, and from the Soldiery notwithstanding our Regiments are not half compleat—at the same time I am told, and believe it, that to restrain the Inlistment to Men with Arms you will get but few of the former, & still fewer of the latter wch would be good for any thing: How to get furnish’d I know not—I have applied to this & the Neighbouring Colonies but with what success, time only can tell. the reflection upon my Situation, & that of this Army, produces many an uneasy hour when all around me are wrapped in Sleep. Few People know the Predicament we are In, on a thousand Accts—fewer still will beleive, if any disaster happens to these Lines, from what causes it flows—I have often thought, how much happier I should have been, if, instead of accepting of a command under such Circumstances I had taken my Musket upon my Shoulder & enterd the Ranks, or, if I could have justified the Measure to Posterity, & my own Conscience, had retir’d to the back Country, & livd in a Wig-wam—If I shall be able to rise superior to these, and many other difficulties, which might be innumerated, I shall most religiously believe that the finger of Providence is in it, to blind the Eyes of our Enemys; for surely if we get well throw this Month, it must be for want of their knowing the disadvantages we labour under.
Could I have foreseen the difficulties which have come upon

us—could I have known that such a backwardness would have been discoverd in the old Soldiers to the Service, all the Generals upon Earth should not have convincd me of the propriety of delaying an Attack upon Boston till this time. When it can now be attempted I will not undertake to Say, but thus much I will answer for, that no oppertunity can present itself earlier than my wishes—but—as this Letter discloses some Interesting truths, I shall be somewhat uneasy till I hear it gets to your hand although the conveyance is thought safe.
We made a successful attempt a few Nights ago upon the Houses near Bunker Hill—A Party under Majr Knolton crossd upon the Mill damn (the Night being Dark) and set fire to, and burnt down Eight, out of 14 which were standing, and which we found they were daily pulling down for Fuel—five Soldiers, & the Wife of one of them, Inhabiting one of the Houses, were brought of Prisoners; another Soldier was killed; none of ours hurt.
Having undoubted information of the Imbarkation of Troops (somewhere from three to 500) at Boston and being convinced that they were design’d either for New York Government (from whence we have some very disagreeable Accts of the Conduct of the Tories) or Virginia, I dispatched Genl Lee a few days ago in order to secure the City of New York from falling into their hands, as the consequences of such a blow might prove fatal to our Interests. He is also to enquire a little into the conduct of the Long Islanders, & such others, as have, by their conduct & declaration’s, proved themselves Inemical to the common Cause. To effect these purpose[s] he is to raise Volunteers in Connecticut, & call upon the Troops of New Jersey, if not contrary to any Order of Congress.
By a Ship just arrivd at Portsmouth (New Hampshire) we have London Prints to the 2d of Novr, containing the Addresses of Parliament, which contain little more than a repetition of the Speech, with assurances of standing by his Majesty with Lives and Fortunes—the Captns (for there were three or four of them Passengers) say that we have nothing to expect but the most vigorous exertions of Administration, who have a dead Majority upon all questions, although the Duke of Grafton & General Conway have joind the Minority, as also the Bishop of Peterborough. These Captains affirm, confidently, that the 5

Regiments from Ireland cannot, any of them, have arriv’d at Hallifax; inasmuch, as that by a violent Storm on the 19th of October the Transports were forced (in a very distressful condition) into Milford haven (Wales) and were not in a Condition to Put to Sea when they left London and that the Weather has been such since as to prevent heavy loaded Ships from making a passage by this time. One or two Transports they add, were thought to be lost; but these arriv’d some considerable time ago at Boston with 3 Companies of the 17th Regiment.
Mr Sayre has been committed to the Tower upon the Information of a certain Lieutt or Adjutant Richardson (formerly of yr City) for treasonable practices—an Intention of Seizeing his Majesty & possessing himself of the Tower—it is said in the Crisis—but is admitted to Bail; himself in £500 & two Suretys in £250 each. What are the Conjectures of the wise ones with you, of the French Armament in the West Indies? but previous to this, is there any certainty of such an Armament? the Captains who are sensible Men, heard nothing of this when they left England, nor does there appear any apprehensions on this score in any of the measures, or Speeches of Administration—I should think the congress will not—ought not—to adjourn at this important Crisis—but it is highly necessary, when I am at the end of a Second Sheet of Paper, that I should adjourn my Acct of matters to another Letter. I shall therefore, in Mrs Washington’s name thank you for yr good Wishes towards her & with her Complimts added to mine to Mrs Reed &ca conclude Dr Sir Yr Sincere & Affecte Servt
